Exhibit 10.2 Execution Copy TAX SHARING AGREEMENT BY AND BETWEEN OIL STATES INTERNATIONAL, INC. AND CIVEO CORPORATION DATED AS OFMAY 27, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS; CERTAIN OPERATING CONVENTIONS Terms 2 References; Construction 7 ARTICLE II PREPARATION AND FILING OF TAX RETURNS Preparation of Tax Returns – Oil States’ Responsibility 7 Preparation of Tax Returns – Civeo’s Responsibility 8 Agent 8 Manner of Tax Return Preparation 8 ARTICLE III LIABILITY FOR TAXES; ALLOCATION Civeo’s Liability for Article II Taxes 8 Oil States’ Liability for Article II Taxes 9 Computation 9 Payment of Sales, Use or Similar Taxes 9 Payment of Tax Liability 9 Amended Returns 9 Carrybacks 10 Refunds 11 Earnings and Profits Allocation 11 Allocation of Tax Items 11 ARTICLE IV LIABILITY FOR TRANSACTION TAXES Oil States’ Liability for Transaction Taxes 11 Civeo’s Liability for Transaction Taxes 11 Shared Liability for Transaction Taxes 12 ARTICLE V REPRESENTATIONS AND WARRANTIES Tax Materials 12 No Contrary Knowledge 12 No Contrary Plan 12 ARTICLE VI COVENANTS General 12 i Civeo Restricted Actions 13 Permitted Actions 14 General 355(e) Covenant 14 Notice of Subsequent Information 14 Cooperation Related to the Tax-Free Status of the Distribution 14 Tax Reporting 15 Tax Assistance and Cooperation 15 ARTICLE VII PAYMENTS Estimated Tax Payments 16 True-Up Payments 16 Redetermination Amounts 16 Payments Under this Agreement 17 ARTICLE VIII AUDITS AND TAX PROCEEDINGS In General 17 Notice 17 Control of Transaction Tax Proceedings 18 ARTICLE IX INDEMNIFICATION Oil States’ Indemnification Obligations 18 Civeo’s Indemnification Obligations 18 Indemnification Mechanics 18 ARTICLE X MISCELLANEOUS Dispute Resolution 19 Governing Law 19 Changes in Law 20 Confidentiality 20 Amendment, Modification, or Termination 20 Notices 20 Complete Agreement 21 Interpretation 21 Counterparts 21 Successors and Assigns; No Third-Party Beneficiaries 21 Authorization 21 Waiver of Jury Trial 22 Waivers 22 Specific Performance 22 Setoff 22 ii Severability 22 Effective Date 22 iii TAX SHARING AGREEMENT This TAX SHARING AGREEMENT , made and entered into effective as ofMay 27, 2014 (the “ Agreement ”), is by and between Oil States International, Inc., a Delaware corporation (“ Oil States ”), and Civeo Corporation, a Delaware corporation and wholly owned subsidiary of Oil States (“ Civeo ”). Each of Oil States and Civeo is sometimes referred to herein as a “ Party ” and, collectively, the “ Parties .” R E C I T A L S WHEREAS , Oil States, through various subsidiaries, is engaged in the Accommodations Business and the Oil States business; WHEREAS , the board of directors of Oil States has determined that it is in the best interests of Oil States and its shareholders that Civeo operate the Accommodations Business; WHEREAS , Civeo is currently a member of the Oil States Consolidated Group; WHEREAS , pursuant to the Separation and Distribution Agreement, Oil States and Civeo currently contemplate that: (a)Oil States and Civeo Mars together will form a Netherlands cooperative, Civeo Netherlands, which will be disregarded as separate from Oil States for U.S. federal tax purposes (the “ Civeo Netherlands Formation ”). (b)Civeo Mars will contribute to Civeo Netherlands all of its indirect interest in Civeo Canada in exchange for 99 percent of the shares of Civeo Netherlands. Oil States will contribute cash and/or a portion of the Canadian Hybrid Instruments in exchange for 1 percent of the shares of Civeo Netherlands. (c)Oil States will contribute (i) its ownership interests in Civeo USA, Civeo Mars, Civeo Investments, Civeo Offshore, and Civeo Netherlands, (ii) the remaining portion of the Canadian Hybrid Instruments, and (iii) the Civeo Mars Receivable to Civeo in exchange for (i) shares of Civeo common stock, (ii) the assumption of certain liabilities of Oil States associated with the Accommodations Business, and (iii) cash (collectively, the “ Contribution ”). (d)Oil States will distribute all of the outstanding stock of Civeo to Oil States’ shareholders (the “ Distribution ”); WHEREAS , the Parties intend that, for United States federal income tax purposes, the Contribution and the Distribution, taken together, will qualify as a tax-free reorganization under Sections 355 and 368(a)(1)(D) of the Code; WHEREAS , the Parties wish to (a) provide for the payment of Tax Liabilities and entitlement to refunds thereof, (b) allocate responsibility for, and cooperation in, the filing of Tax Returns and provide for certain other matters relating to Taxes, and (c) set forth certain covenants and indemnities relating to the preservation of the tax-free status of the Contribution and the Distribution under Sections 355 and 368(a)(1)(D) of the Code. 1 NOW, THEREFORE, in consideration of the mutual promises and undertakings contained herein and in any other document executed in connection with this Agreement, the Parties agree as follows: Article I DEFINITIONS; CERTAIN OPERATING CONVENTIONS Terms . For the purposes of this Agreement, the following terms have the meanings set forth below: “ Accommodations Business ” means the accommodations segment of Oil States as described in Oil States’ Annual Report on Form 10-K for the period ended December 31, 2013, which business provides integrated accommodations services for people working in remote locations. “ Affiliated Group ” means an affiliated group of corporations, within the meaning of Section 1504(a) of the Code, including the common parent corporation, and any member of such group. “ Agreement ” has the meaning set forth in the Recitals of this Agreement. “ Ancillary Agreement ” has the meaning set forth in the Separation and Distribution Agreement. “ Audit ” includes any audit, assessment of Taxes, other examination by any Tax Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether administrative or judicial, including proceedings relating to competent authority determinations. “ Canadian Hybrid Instrument ” means a debt instrument paired with a forward subscription agreement that together constitute shares of a second class of common equity of Civeo Premium for U.S. federal income tax purposes. “ Capital Stock ” has the meaning set forth in Section 6.2(b) . “ Civeo ” has the meaning set forth in the Recitals of this Agreement. “ Civeo Canada ” means Civeo Group, Inc., a Canadian corporation which owns all of the shares of one class of common stock of Civeo Premium. “ Civeo Group ” means the Affiliated Group, or similar group of entities as defined under corresponding provisions of the laws of other jurisdictions, of which Civeo will be the common parent corporation immediately after the Distribution, and any corporation or other entity which may become a member of such group from time to time. “ Civeo Investments ” means Civeo Investments, LLC, a Delaware limited liability company which is classified as a corporation for U.S. federal income tax purposes. 2 “ Civeo Mars ” means Civeo Mars Holdco 1, LLC, a Delaware limited liability company which is classified as a corporation for U.S. federal income tax purposes. “ Civeo Mars Receivable ” means the intercompany receivable due from Civeo Mars to Oil States which will be disregarded for U.S. federal income tax purposes. “ Civeo Netherlands ” means Civeo Investments Coöperatief U.A., a Netherlands cooperative. “ Civeo Netherlands Formation ” has the meaning set forth in the Recitals of this Agreement. “ Civeo Offshore ” means Civeo Offshore LLC, a Delaware limited liability company which is classified as a corporation for U.S. federal income tax purposes. “ Civeo Premium ” means Civeo Premium Camp Services Ltd., a Canadian limited company which is classified as a corporation for U.S. federal income tax purposes. “ Civeo Tax Refund ” has the meaning set forth in Section 3.8 . “ Civeo USA ” means Civeo USA LLC, a Delaware limited liability company which is classified as a corporation for U.S. federal income tax purposes. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Combined Return ” means any Tax Return with respect to franchise Taxes or Income Taxes, other than United States federal Income Taxes, filed on a consolidated, combined, or unitary basis wherein Civeo or any member of the Civeo Group joins in the filing of such Tax Return (for any taxable period or portion thereof) with Oil States or one or more members of the Oil States Group. “ Consolidated Return ” means any Tax Return with respect to United States federal Income Taxes filed on a consolidated basis wherein Civeo or any member of the Civeo Group joins in the filing of such Tax Return (for any taxable period or portion thereof) with Oil States or one or more members of the Oil States Group. “ Contribution ” is defined in the Recitals of this Agreement. “ Dispute ” has the meaning set forth in Section 10.1 . “ Distribution ” has the meaning set forth in the Recitals of this Agreement. “ Distribution Date ” means the date the Distribution is effected. “ Draft Tax Materials ” has the meaning set forth in Section 5.1 . “ Estimated Tax Installment Date ” means the estimated United States federal Income Tax installment due dates prescribed in Section 6655(c) of the Code and any other date on which an installment of Income Taxes is required to be made. 3 “ Federal Separate Tax Liability ” means the Civeo Group’s United States federal Income Tax liability, as determined by Oil States in good faith and prepared: (a) assuming that the members of the Civeo Group were not included in the United States federal consolidated Income Tax return of the Oil States Consolidated Group and including only Tax items of members of the Civeo Group that would have been included in the United States federal consolidated Income Tax return of the Oil States Consolidated Group for the applicable taxable period; (b) using all applicable elections, accounting methods and conventions used in the United States federal consolidated Income Tax Return of the Oil States Consolidated Group for the applicable taxable period; (c) applying the highest statutory marginal corporate United States federal Income Tax rate in effect for such taxable period; and (d) assuming that the Civeo Group’s utilization of any tax attribute carryforward or carryback is limited to the tax attributes of the Civeo Group that were actually utilized in the United States federal consolidated Income Tax return of the Oil States Consolidated Group for such period. “ Filing Party ” has the meaning set forth in Section 8.1 . “ Final Determination ” means the final resolution of liability for any Tax Item or for the Tax Liability for any taxable period, by or as a result of (i) a final decision, judgment, decree or other order by any court of competent jurisdiction that can no longer be appealed; (ii) a final settlement with the IRS, a closing agreement or accepted offer in compromise under Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of other jurisdictions, which resolves the entire Tax Liability for any taxable period; (iii) any allowance of a Tax Refund or credit in respect of an overpayment of Tax, but only after the expiration of all periods during which such refund or credit may be recovered by the jurisdiction imposing the Tax; or (iv) any other final resolution, including by reason of the expiration of the applicable statute of limitations or the execution of a pre-filing agreement with the IRS or other Taxing Authority. “ Final Tax Materials ” has the meaning set forth in Section 5.1 . “ Income Taxes ” means all federal, state, local or foreign Taxes measured by or imposed on net income, or any Taxes imposed in lieu of such Taxes. “ Income Tax Return ” means any Tax Return with respect to Income Taxes. “ Indemnifying Party ” means any Person from which an Indemnified Party is seeking indemnification pursuant to the provisions of this Agreement. “ Indemnified Party ” means any Person which is seeking indemnification from an Indemnifying Party pursuant to the provisions of this Agreement. “ IRS ” means the United States Internal Revenue Service. “ Officer’s Certificate ” means the letter executed by officers of Oil States and Civeo provided to Oil States’ outside tax advisors in connection with the Tax Opinion. “ Oil States ” has the meaning set forth in the Recitals of this Agreement. 4 “ Oil States Consolidated Group ” means the Affiliated Group of which Oil States is the common parent corporation. “ Oil States Group ” means the Affiliated Group, or similar group of entities as defined under corresponding provisions of the laws of other jurisdictions, of which Oil States is the common parent corporation, and any corporation or other entity which may be, may have been or may become a member of such group from time to time, but excluding any member of the Civeo Group. “ Oil States Tax Refund ” has the meaning set forth in Section 3.8 . “ Option ” means an option to acquire common stock, or other equity-based incentives the economic value of which is designed to mirror that of an option, including non-qualified stock options, discounted non-qualified stock options, cliff options to the extent stock is issued or issuable (as opposed to cash compensation), and tandem stock options to the extent stock is issued or issuable (as opposed to cash compensation). “ Owed Party ” has the meaning set forth in Section 7.4 . “ Owing Party ” has the meaning set forth in Section 7.4 . “ Payment Period ” has the meaning set forth in Section 7.4(c) . “ Person ” means and includes any individual, corporation, company, association, partnership, joint venture, limited liability company, joint stock company, trust, unincorporated organization, or other entity. “ Post-Distribution Taxable Period ” means a taxable period or portion thereof that begins after the Distribution Date. “ Potential Disqualifying Action ” has the meaning set forth in Section 6.4 . “ Pre-Distribution Taxable Period ” means a taxable period or portion thereof that ends on or before the Distribution Date. “ Private Letter Ruling Request ” means the private letter ruling request submitted by Oil States to the IRS on August 21, 2013, and any supplements thereto. “ Restricted Action ” has the meaning set forth in Section 6.2(h) . “ Restricted Period ” means the period beginning on the date of the execution of this Agreement through and including the last day of the two-year period following the Distribution Date. “ Separate Tax Liability ” means the Federal Separate Tax Liability and the State Separate Tax Liability, as applicable. 5 “ Separation and Distribution Agreement ” means the Separation and Distribution Agreement, as amended from time to time, by and between Oil States and Civeo dated as of May 27, 2014. “ State Separate Tax Liability ” means the sum of the Civeo Group’s liability for Taxes owed with respect to Combined Returns for any period in which any member of the Civeo Group is a member of the Oil States Consolidated Group prepared in a manner consistent with the principles set forth in the definition of Federal Separate Tax Liability. “ Straddle Period ” means any tax period that begins on or before and ends after the Distribution Date. “ Subsequent Opinion ” has the meaning set forth in Section 6.3(d) . “ Tax ” or “ Taxes ” means all taxes, charges, fees, imposts, levies or other assessments, including all net income, gross receipts, capital, sales, use, gains, ad valorem, value added, transfer, franchise, profits, inventory, capital stock, license, withholding, payroll, employment, social security, unemployment, excise, severance, stamp, occupation, property and estimated taxes, custom duties, fees, assessments and charges of any kind whatsoever, together with any interest and any penalties, fines, additions to tax or additional amounts imposed by any Tax Authority and includes any liability in respect of Taxes that arises by operation of law. “ Tax Authority ” means the IRS and any other domestic or foreign governmental authority responsible for the administration and collection of Taxes. “ Tax Benefit ” means a reduction in the Tax Liability (or increase in a refund or credit or any item of deduction or expense) of a taxpayer (or of the Affiliated Group of which it is a member) for any taxable period. Except as otherwise provided in this Agreement, a Tax Benefit will be deemed to have been realized or received from a Tax Item in a taxable period only if and to the extent that the Tax Liability of the taxpayer (or of the Affiliated Group of which it is a member) for such period, after taking into account the effect of the Tax Item on the Tax Liability of such taxpayer in the current period and all prior periods, is less than it would have been had such Tax Liability been determined without regard to such Tax Item. “ Tax Detriment ” means an increase in the Tax Liability (or reduction in a refund or credit or item of deduction or expense) of a taxpayer (or of the Affiliated Group of which it is a member) for any taxable period. Except as otherwise provided in this Agreement, a Tax Detriment will be deemed to have been realized or received from a Tax Item in a taxable period only if and to the extent that the Tax Liability of the taxpayer (or of the Affiliated Group of which it is a member) for such period, after taking into account the effect of the Tax Item on the Tax Liability of such taxpayer in the current period and all prior periods, is more than it would have been had such Tax Liability been determined without regard to such Tax Item. “ Tax-Free Status ” has the meaning set forth in Section 6.1 . “ Tax Item ” means any item of income, gain, loss, deduction, expense or credit, or other attribute that may have the effect of increasing or decreasing any Tax Liability. 6 “ Tax Liabilities ” means all liabilities for Taxes. “ Tax Losses ” means all Tax Liabilities and any losses attributable to a reduction in net operating losses, net operating loss carryforwards, capital losses, capital loss carryforwards, or tax credits of the Oil States Group. “ Tax Opinion ” means the opinion letter to be issued by Oil States’ outside tax advisors addressing certain U.S. federal Income Tax consequences of the Contribution and the Distribution. “ Tax Refund ” has the meaning set forth in Section 3.8 . “ Tax Returns ” means any and all reports, returns, declaration forms and statements (including amendments thereto) filed or required to be filed with respect to Taxes, and any attachments thereto. “ Transaction Taxes ” means any Tax or increase in Tax Liability resulting from any income or gain recognized by Oil States, Civeo or their affiliates as a result of the Contribution or the Distribution failing to qualify for tax-free treatment under Sections 355 and 368(a)(1)(D) and related provisions of the Code or corresponding provisions of other applicable Tax laws. “ Treasury Regulations ” means the regulations under the Code promulgated by the United States Department of the Treasury. References; Construction . (a) Capitalized terms not otherwise defined in this Agreement have the meaning ascribed to them in the Separation and Distribution Agreement. (b) The words “hereof,” “herein,” and “hereunder” and words of similar import, when used in this Agreement, refer to this Agreement as a whole and not to any particular provision of this Agreement. (c) The terms defined in the singular have a comparable meaning when used in the plural, and vice versa. (d) References to any “Article” or “Section,” without more, are to Articles and Sections to or of this Agreement. Unless otherwise expressly stated, clauses beginning with the term “including” or similar words set forth examples only and in no way limit the generality of the matters thus exemplified. Article II PREPARATION AND FILING OF TAX RETURNS Preparation of Tax Returns – Oil States’ Responsibility . (a) Oil States will prepare or cause to be prepared, and will file or cause to be filed, (i) all Consolidated Returns and all Combined Returns; (ii) all Income Tax Returns of Civeo and any member of the Civeo Group for any Pre-Distribution Taxable Period or Straddle Period that are not foreign Income Tax Returns for Civeo and any member of the Civeo Group; and (iii) all Tax Returns of Oil States or any member of the Oil States Group that do not include Civeo or any member of the Civeo Group. 7 (b)
